774 N.W.2d 895 (2009)
David SCHIED, Plaintiff-Appellant,
v.
STATE of Michigan, Attorney General, Department of Education, Department of Management & Budget, Department of Civil Rights, Michigan State Police, Washtenaw County Prosecutors, Lincoln Consolidated Schools Board of Education, Sandra Harris, Northville Public Schools Board of Education, Scott Snyder, Katy Parker, David Blitho, Leonard Rezmierski, Keller Thoma Law Firm, Wayne County Regional Education Services Agency, Marlene Davis, Kevin Magin, David Soebbing, and Northville City Police Department, Defendants-Appellees.
Docket No. 139162. COA No. 282804.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The *896 motion for miscellaneous relief is DENIED.